Per Curiam.
As the parties have had ample opportunity to try the questions involved upon the motion for an injunction before the special term, where the issues might have been disposed of upon testimony given in open court, and not upon affidavits, it does not seem to be necessary that the court should enter upon an extended discussion of the questions presented upon this appeal, and the order appealed from should be affirmed, with $10 costs, and the disbursements, upon the opinion of the court below.